Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 1 of 7 PageID 797




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA
                                                     Case No. 3:19-cr-191-J-34JBT
    vs.

    SCOTT BALOTIN
    GREG CARTER
    THOMAS JONES
    JOHN CLARK WALTON
    DAVID STEVENS
    SAM TODD
    DERWIN ALLEN
    PABLO ORTIZ


                                             ORDER

           THIS CAUSE is before the Court on Defendant John Clark Walton’s Objections to

    Magistrate Judge’s Order Denying Motion for Bill of Particulars and Motion for Grand Jury

    Materials (Doc. 246; Walton’s Objection), filed on November 13, 2020, and Defendant Greg

    Carter’s Objection to the Magistrate’s Order Denying Motion for Bill of Particulars and

    Motion to Inspect the Grand Jury Minutes and Request for Review (Doc. 247; Carter’s

    Objection), filed on November 16, 2020 (collectively, “Objections”). The United States filed

    a consolidated response to the Objections on December 17, 2020. See United States’

    Consolidated Response to Defendant Greg Carter’s and Defendant John Clark Walton’s

    Objections to the Magistrate Judge’s Order Denying Their Motions for Bill of Particulars

    and Motions to Inspect Grand Jury Minutes (Doc. 259; United States’ Response to

    Objections). Accordingly, the matter is ripe for resolution.
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 2 of 7 PageID 798




       I.      Relevant Background

            On August 12, 2020, Defendants John Clark Walton and Greg Carter filed motions

    requesting that the United States furnish them a bill of particulars. See Defendant John

    Clark Walton’s Motion for a Bill of Particulars and Memorandum of Law (Doc. 218; Walton’s

    Motion for Bill of Particulars) and Defendant Greg Carter’s Motion for a Bill of Particulars,

    Memorandum of Law in Support, and Request for Oral Argument (Doc. 219; Carter’s

    Motion for Bill of Particulars) (collectively, “Motions for a Bill of Particulars”).      The

    Defendants generally argued that the Indictment (Doc. 1) is improperly vague and a bill of

    particulars was necessary to apprise them of the illegal conduct with which they are

    charged, to allow them to prepare their defense, to enable them to plead double jeopardy,

    and to avoid surprise at trial. Walton’s Motion for a Bill of Particulars at 1; Carter’s Motion

    for a Bill of Particulars at 2. With permission of the Court, Defendant Thomas Jones

    adopted Carter’s Motion for a Bill of Particulars on August 13, 2020. See Motion to Adopt

    (Doc. 220); Clerk’s Minutes (Doc. 240) (granting Jones’ Motion to Adopt).

            Defendants Walton and Carter also filed motions requesting to inspect various grand

    jury materials on September 8, 2020, and September 9, 2020, respectively. See Defendant

    John Clark Walton’s Motion to Inspect Testimony Against Mr. Walton and the Legal

    Instructions Provided to the Grand Jury and Memorandum of Law (Doc. 226; Walton’s

    Motion to Inspect Grand Jury Materials) and Defendant Greg Carter’s Motion for Release

    of Grand Jury Minutes or, in the Alternative, Motion for In Camera Inspection of Grand Jury

    Minutes and Memorandum of Law In Support (Doc. 227; Carter’s Motion to Inspect Grand

    Jury Materials) (collectively, “Motions to Inspect Grand Jury Materials”). In his motion,

    Walton requested a transcript of the evidence that provides “reasonable grounds for the



                                                  2
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 3 of 7 PageID 799




    belief that all of the essential elements of the crime did occur” as well as the legal

    instructions provided to the grand jury. Walton’s Motion to Inspect Grand Jury Materials at

    1. In support, Walton argued that the information was necessary to determine whether

    grounds existed to seek dismissal of the Indictment. Id. In his motion, Carter requested

    the minutes of the grand jury proceeding relating to evidence implicating his involvement

    in the charged conspiracy as well as the legal instructions provided to the grand jury

    pertaining to the payment of kickbacks. Carter’s Motion to Inspect Grand Jury Materials at

    1-2. In the alternative, Carter requested that the Court conduct an in camera review of the

    information sought. Id. at 1. Carter insisted that the grand jury materials requested are

    essential to ascertain the nature of his conspiracy charges and as such, to prepare a

    defense. See id. at 3-4. Defendant Sam Todd moved to adopt Carter’s Motion to Inspect

    Grand Jury Materials on September 15, 2020, see Motion to Adopt (Doc. 228), and the

    Court granted his request, see Clerk’s Minutes (Doc. 240).

          On September 17, 2020, the United States filed its responses to the Motions to

    Inspect Grand Jury Materials, see United States’ Response In Opposition to Defendant

    John Clark Walton’s Motion to Inspect Testimony Against Mr. Walton and the Legal

    Instructions Provided to the Grand Jury (Doc. 230) and United States’ Response In

    Opposition to Defendant Greg Carter’s Motion for Release of Grand Jury Minutes Or, In

    the Alternative, Motion for In Camera Inspection of Grand Jury Minutes (Doc. 231), and on

    September 30, 2020, the United States filed its responses to the Motions for a Bill of

    Particulars, see United States’ Response to Defendant John Clark Walton’s Motion for Bill

    of Particulars (Doc. 233) and United States’ Response to Defendant Greg Carter’s Motion

    for Bill of Particulars (Doc. 234). Before the Court resolved the various pending motions,



                                                3
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 4 of 7 PageID 800




    on October 16, 2020, Defendant Carter filed another motion, this time seeking to exclude

    “any and all evidence in the Government’s possession and not disclosed prior to October

    16, 2020,” as a sanction for violating the Court’s discovery order. See Defendant Carter’s

    Motion to Exclude (Doc. 236; Motion to Exclude). The United States responded to the

    Motion to Exclude on October 27, 2020. See United States’ Response to Defendant Greg

    Carter’s Motion to Exclude (Doc. 237).

             In accordance with Rule 6.01, Local Rules, United States District Court, Middle

    District of Florida, and 28 U.S.C. § 636(b)(1)(A), the Honorable Joel B. Toomey, United

    States Magistrate Judge, addressed the various motions at a hearing held on October 30,

    2020. See Clerk’s Minutes (Doc. 240); see also Hearing Transcript (Doc. 242). At the

    hearing, Judge Toomey denied the Motion to Exclude, the Motions for a Bill of Particulars,

    and the Motions to Inspect Grand Jury Materials. See id. Thereafter, Defendants Walton

    and Carter filed the instant Objections, requesting that the Court set aside Judge Toomey’s

    order and grant the Motions for a Bill of Particulars and the Motions to Inspect Grand Jury

    Materials. See Walton’s Objection and Carter’s Objection. The United States responded

    on December 17, 2020, and asked the Court to overrule Defendants’ objections. See

    United States’ Response to Objections.

       II.      Standard of Review

             Because Judge Toomey’s October 30, 2020 decisions to deny the Motions for a Bill

    of Particulars and the Motions for Grand Jury Materials did not “dispose of a charge or

    defense,” they are nondispositive rulings. See Fed. R. Crim. P. 59(a); see also United

    States v. Propps, No. 4:18-CR-00003, 2019 WL 668465, at *2 (N.D. Ga. Feb. 19, 2019) (a




                                                 4
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 5 of 7 PageID 801




    magistrate judge’s denial of a motion for a bill of particulars is a nondispositive ruling)1; see

    also United States v. Vendetti, No. 10-CR-360, 2013 WL 5522434, at *8-9 (W.D.N.Y. Oct.

    3, 2013) (a magistrate judge’s denial of a motion to inspect grand jury minutes is a

    nondispositive order). As such, to prevail in their Objections to Judge Toomey’s rulings,

    Defendants Walton and Carter must establish that the rulings are clearly erroneous or

    contrary to law. See Fed. R. Crim. P. 59(a); 28 U.S.C. § 636(b)(1)(A). See also United

    States v. Cladek, Case No. 3:10-cr-277-J-32TEM, 2013 WL 12091686, at *1 (M.D. Fla.

    Aug. 1, 2013) (“Rule 59(a) . . . mandates the Court set aside or modify any part of a

    Magistrate Judge’s order that is contrary to law or clearly erroneous.”).

            “Clear error is a highly deferential standard of review.” Holton v. City of Thomasville

    Sch. Dist., 425 F.3d 1325, 1350 (11th Cir. 2005) (citation omitted). “[A] finding is ‘clearly

    erroneous’ when although there is evidence to support it, the reviewing court on the entire

    evidence is left with the definite and firm conviction that a mistake has been committed.”

    Id. (citations and quotations omitted). A magistrate judge’s order “is contrary to law ‘when

    it fails to apply or misapplies relevant statutes, case law, or rules of procedure.’” Botta v.

    Barnhart, 475 F. Supp. 2d 174, 185 (E.D.N.Y. 2007) (quoting Catskill Dev., L.L.C. v. Park

    Place Entm’t Corp., 206 F.R.D. 78, 86 (S.D.N.Y. 2002)). See also Pigott v. Sanibel Dev.,

    LLC, Civil Action No. 07-0083-WS-C, 2008 WL 2937804, at *5 (S.D. Ala. July 23, 2008)

    (similar) (citation omitted); Schaaf v. SmithKline Beecham Corp., Civil Action No. 1:04-cv-

    2346-GET, 2008 WL 489010, at *3 (N.D. Ga. Feb. 20, 2008) (similar) (citation omitted).2


    1
      “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United States v. Futrell, 209
    F.3d 1286, 1289 (11th Cir. 2000) (per curiam). See generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2
    (“Unpublished opinions are not considered binding precedent, but they may be cited as persuasive
    authority.”).
    2
      The Court notes some authority that the “contrary to law” standard invites plenary review of a magistrate
    judge’s legal conclusions. See e.g., Haines v. Liggett Grp., Inc., 975 F.2d 81, 91 (3d Cir. 1992); Milwaukee
    Carpenter’s Dist. Council Health Fund v. Philip Morris, Inc., 70 F. Supp. 2d 888, 892 (E.D. Wis. 1999);

                                                            5
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 6 of 7 PageID 802




        III.      Analysis

               After careful consideration of the Objections, the relevant case law, the motions and

    responses at issue, the Indictment (Doc. 1), and the Hearing Transcript (Doc. 242), the

    Court finds no error, much less “clear error,” in Judge Toomey’s decision to deny

    Defendants’ request that the Court order the United States to furnish a bill of particulars.

    In addition, the Court finds no error in Judge Toomey’s decision to deny Defendants’

    request for materials related to the grand jury proceedings.              The Court further finds that

    Judge Toomey’s decisions are not contrary to law. Moreover, Defendants have failed to

    present any circumstances that warrant an in camera review of the materials at issue.

    Because Judge Toomey’s decisions to deny Defendants’ Motions for a Bill of Particulars

    and Defendants’ Motions to Inspect Grand Jury Materials are not clearly erroneous or

    contrary to law, the Court will overrule the Objections.

               Accordingly, it is




    Computer Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980, 983 & n.2 (S.D. Cal. 1999). In this Circuit,
    however, the “contrary to law” standard has been distinguished as more deferential than de novo review.
    See Merritt v. Int’l Bhd. Of Boilermakers, 649 F.2d 1013, 1016-17 (5th Cir. Unit A June 1981) (“[A]
    magistrate[’s nondispositive orders] are reviewable under the ‘clearly erroneous and contrary to law’
    standard; they are not subject to a de novo determination as are a magistrate’s proposed findings and
    recommendations.”).

                                                         6
Case 3:19-cr-00191-MMH-JBT Document 265 Filed 01/15/21 Page 7 of 7 PageID 803




          ORDERED:

          Defendant John Clark Walton’s Objections to Magistrate Judge’s Order Denying

    Motion For Bill of Particulars and Motion for Grand Jury Materials (Doc. 246) and Defendant

    Greg Carter’s Objection to the Magistrate’s Order Denying Motion For Bill of Particulars

    and Motion to Inspect the Grand Jury Minutes and Request For Review (Doc. 247) are

    OVERRULED.

          DONE AND ORDERED in Jacksonville, Florida on January 15, 2021.




    lc28
    Copies to:

    Counsel of Record
    The Honorable Joel B. Toomey, United States Magistrate Judge




                                                7
